ROBERTS, Justice.
Petitioner filed a petition for writ of ha-beas corpus seeking credit for time served in county jail prior to sentencing. This Court issued the writ and required a return.
The respondent, through the Attorney General, has promptly responded to the writ of habeas corpus and states that petitioner’s claim that he should have been given credit for time served in county jail prior to sentencing has merit. Section 921.161(1), Florida Statutes. Respondent *9agrees that pursuant to Section 921.161, Florida Statutes, as amended by Chapter 73-71, Laws of Florida, effective May 28, 1973, petitioner is entitled to credit for time served in county jail from October 7, 1973 to April 26, 1974, a period of 201 days and requests that this Court’s order issue directing the trial judge to enter a corrected sentence showing credit for the above-indicated jail time and ordering the Department of Offender Rehabilitation to recompute petitioner’s time according to the corrected sentence.
Accordingly, we find that petitioner is entitled to credit for the time spent in county jail prior to sentencing and respondent is directed to grant credit to petitioner for the aforedescribed 201 days spent in county jail and to recompute petitioner’s release date in accord therewith.
It is so ordered.
ADKINS, C. J., and BOYD, OVER-TON, ENGLAND and SUNDBERG, JJ., concur.